QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS Six Months Ended June 30, 2013 and 2012 (Unaudited) (Stated in U.S. Dollars) NOTICE OF NO AUDITOR REVIEW OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS In accordance with National Instrument 51‐102 Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of these interim consolidated financial statements they must be accompanied by a notice indicating that these interim consolidated financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ended June 30, 2013 have been prepared in accordance with United States generally accepted accounting principles and are the responsibility of the Company’s management. The Company’s independent auditors have not performed an audit or review of these consolidated interim financial statements. QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in U.S. Dollars) JUNE 30, DECEMBER 31, (Unaudited) (Audited) ASSETS Current Cash $ $ Accounts receivable Inventory Prepaid expenses Total Current Assets Property and Equipment Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties Accrued dividends payable Total Liabilities Redeemable Preferred Stock STOCKHOLDERS’ DEFICIENCY Common Stock Additional Paid-in Capital Deficit Accumulated During The Development Stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ Going Concern, Commitments and Contractual Obligations (Notes 2 and 10) The accompanying notes are an integral part of these unaudited consolidated financial statements. QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in U.S. Dollars) (Unaudited) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, PERIOD FROM DATE OF INCEPTION (OCTOBER 5, 2000) TO JUNE 30, Revenue $ Expenses Advertising and promotion Amortization Consulting fees Filing Fees Foreign Exchange Interest and bank charges Management fees Mineral property development expenditures − Mineral property option payment − Office and administrative Oil and gas property development expenditures − Professional fees Rent Salaries, wages and benefits Software development costs − Travel Total Expenses Net Loss For The Period $ ) $ ) $ ) $ ) $ ) Basic And Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number Of Common Shares Outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) (Unaudited) SIX MONTHS ENDED JUNE 30, PERIOD FROM DATE OF INCEPTION OCTOBER 5, 2000 TOJUNE 30, Cash Flows (Used In) Provided By: Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization Foreign exchange on debt settlement − − Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) ) Prepaid expenses 48 ) Inventory ) ) ) Due to and from related parties Accrued dividends payable Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) ) Investing Activities Subsidiary cash upon acquisition − − Purchase of property and equipment − ) ) Net cash (used in) investing activities − ) ) Financing Activities Proceeds from share issuances − − Proceeds from notes payable − − Proceeds from preferred shares − − Net cash provided by financing activities − − Net Increase (Decrease) In Cash ) Cash, Beginning Of Period − Cash, End Of Period $ $ $ Non-cash Financing Activities Common stock issued to settle debt $
